      Case 2:20-cv-00438-SMJ      ECF No. 7    filed 06/30/21   PageID.179 Page 1 of 50




 1 Kristin Nealey Meier, WSBA #33562
     Ryan, Swanson & Cleveland, PLLC
 2 1201 Third Avenue, Suite 3400

 3
   Seattle, WA 98101
   (206) 464-4224
 4 kmeier@ryanlaw.com
   Attorneys for National Rifle Association of America
 5

 6

 7                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 8                                AT SPOKANE
 9
      RONALD SHIELDS, individually and as             The Honorable Salvador
10    Personal Representative of the Estate of        Mendoza, Jr.
      NORMA SHIELDS, and on behalf of the
11    marital community of RONALD                     NO. 2:20-cv-00438-SMJ
12
      SHIELDS and NORMA SHIELDS,
                                                      DEFENDANT NATIONAL
13                                    Plaintiffs,     RIFLE ASSOCIATION OF
                                                      AMERICA'S ANSWER TO
14                 v.                                 COMPLAINT
15    TRANSAMERICA PREMIER LIFE
      INSURANCE COMPANY, an Iowa
16    Corporation; and, NATIONAL RIFLE
      ASSOCIATION OF AMERICA, a New
17    York Foreign Nonprofit Corporation, d/b/a
      NRA Endorsed Insurance Program; and,
18    A.G.I.A. Inc., a California Corporation
19    d/b/a AGIA Infinity, and as agent/Partner
      of NRA Endorsed Insurance Program,
20
                                   Defendants.
21

22
                 COMES NOW NATIONAL RIFLE ASSOCIATION OF AMERICA,
23

24 hereinafter referred to as “NRA,” by and through its attorneys of record, Ryan,

25
     Swanson & Cleveland, PLLC, and answers Plaintiffs’ Complaint as follows:
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 1


     4842-6198-0399.3
      Case 2:20-cv-00438-SMJ            ECF No. 7   filed 06/30/21   PageID.180 Page 2 of 50




 1                      I. PARTIES, JURISDICTION, VENUE, AND COVERAGE
 2
                 1.        Answering paragraph 1.1 of Plaintiffs’ Complaint, NRA is without
 3

 4 knowledge or information to form a belief as to the truth of these averments and

 5 so denies same.

 6
                 2.        Answering paragraph 1.2 of Plaintiffs’ Complaint, NRA is without
 7

 8 knowledge or information to form a belief as to the truth of these averments and

 9 so denies same.

10
                 3.        Answering paragraph 1.3 of Plaintiffs’ Complaint, NRA is without
11

12 knowledge or information to form a belief as to the truth of these averments, so

13 denies same. Additionally, Plaintiff describes the relief he seeks, to which no

14
     response is required. If a response is later deemed required, it is denied.
15

16               4.        Answering paragraph 1.4 of Plaintiffs’ Complaint, NRA is without
17 knowledge or information to form a belief as to the truth of these averments and

18
     so denies same.
19

20               5.        Answering paragraph 1.5 of Plaintiffs’ Complaint, NRA admits that
21
     Mr. Shields lives in Newport, Washington. For the remainder of the paragraph,
22
     NRA is without knowledge or information to form a belief as to the truth of these
23

24 averments, so denies same.

25
                 6.        Answering paragraph 1.6 of Plaintiffs’ Complaint, NRA is without
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 2


     4842-6198-0399.3
      Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.181 Page 3 of 50




 1 knowledge or information to form a belief as to the truth of these averments, so

 2
     denies same.
 3

 4               7.     Answering paragraph 1.7 of Plaintiffs’ Complaint, NRA is without

 5 knowledge or information to form a belief as to the truth of these averments and

 6
     so denies same.
 7

 8               8.     Answering paragraph 1.8 of Plaintiffs’ Complaint, NRA is without
 9 knowledge or information to form a belief as to the truth of these averments and

10
     so denies same.
11

12               9.     Answering paragraph 1.9 of Plaintiffs’ Complaint, NRA denies it
13 does business as NRA Endorsed Insurance Program. NRA admits it is a New York

14
     Foreign Nonprofit Corporation that does business in the Eastern District of
15

16 Washington.

17               10.    Answering paragraph 1.10 of Plaintiffs’ Complaint, NRA has not
18
     held an insurance-related license in Washington state, but denies it has acted as a
19

20 “insurance producer” in any way. Paragraph 1.10 calls for a legal conclusion

21
     which does not require a response. To the extend a response is required, it is
22
     denied. Except as described, NRA denies the remaining averments in Paragraph
23

24 1.10.

25
                 11.    Answering paragraph 1.11 of Plaintiffs’ Complaint, NRA is without
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 3


     4842-6198-0399.3
      Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.182 Page 4 of 50




 1 knowledge or information to form a belief as to the truth of these averments and

 2
     so denies same.
 3

 4               12.    Answering paragraph 1.12 of Plaintiffs’ Complaint, NRA is without

 5 knowledge or information to form a belief as to the truth of these averments and

 6
     so denies same.
 7

 8               13.    Answering paragraph 1.13 of Plaintiffs’ Complaint, NRA denies.
 9               14.    Answering paragraph 1.14 of Plaintiffs’ Complaint, NRA denies the
10
     policy and the advertisements were “by the NRA.” NRA is without knowledge or
11

12 information to form a belief as to the truth of the remaining averments and so

13 denies same.

14
                 15.    Answering paragraph 1.15 of Plaintiffs’ Complaint, NRA is without
15

16 knowledge or information to form a belief as to the truth of these averments and

17 so denies same.

18
                 16.    Answering paragraph 1.16 of Plaintiffs’ Complaint, NRA is without
19

20 knowledge or information to form a belief as to the truth of these averments and

21
     so denies same.
22
                 17.    Answering paragraph 1.17 of Plaintiffs’ Complaint, NRA denies it
23

24 engaged in deceptive and misleading practices. NRA is without knowledge or

25
     information to form a belief as to the truth of the remaining averments, so denies
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 4


     4842-6198-0399.3
      Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.183 Page 5 of 50




 1 same.

 2
                 18.    Answering paragraph 1.18 of Plaintiffs’ Complaint, NRA denies it
 3

 4 engaged in twisting, unfair competition, or deceptive advertising, or otherwise

 5 violated Washington State Law. The NRA is without knowledge or information

 6
     to form a belief as to the truth of the remaining averments and so denies same.
 7

 8               19.    Answering paragraph 1.19 of Plaintiffs’ Complaint, NRA denies.
 9               20.    Answering paragraph 1.20 of Plaintiffs’ Complaint, NRA is without
10
     knowledge or information to form a belief as to the truth of these averments and
11

12 so denies same.

13               21.    Answering paragraph 1.21 of Plaintiffs’ Complaint, NRA is without
14
     knowledge or information to form a belief as to the truth of these averments and
15

16 so denies same.

17               22.    Answering paragraph 1.22 of Plaintiffs’ Complaint, NRA admits that
18
     jurisdiction is proper in the Eastern District of Washington. NRA denies the
19

20 remaining averments in paragraph 1.22.

21
                 23.    Answering paragraph 1.23 and sub paragraphs 1.23.1, 1.23.2 and
22
     1.23.3 of Plaintiffs’ Complaint, NRA asserts that the New York Insurance
23

24 Commission issued a Statement of Charges for actions unrelated to the claims

25
     herein. That Statement of Charges speaks for itself. Any mischaracterization or
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 5


     4842-6198-0399.3
      Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.184 Page 6 of 50




 1 misstatement of the same is denied. NRA denies the relevance of any statements

 2
     in the Statement of Charges, as it reflects a time frame decades after the policy at
 3

 4 issue was sold, and does not reference a cancer policy.

 5               24.    Answering paragraph 1.24 of Plaintiffs’ Complaint, NRA asserts that
 6
     this statement is a conclusion of law that requires no response. To the extent a
 7

 8 response is required, it is denied.

 9               25.    Answering paragraph 1.25 of Plaintiffs’ Complaint, NRA asserts that
10
     this statement is a conclusion of law that requires no response. To the extent a
11

12 response is required, it is denied.

13               26.    Answering paragraph 1.26 of Plaintiffs’ Complaint, NRA asserts that
14
     this statement is a conclusion of law that requires no response. To the extent a
15

16 response is required, it is denied.

17               27.    Answering paragraph 1.27 of Plaintiffs’ Complaint, NRA asserts that
18
     this statement is a conclusion of law that requires no response. To the extent a
19

20 response is required, it is denied.

21
                 28.    Answering paragraph 1.28 of Plaintiffs’ Complaint, NRA denies.
22
                                             II. FACTS
23

24                                    A. Cancer Insurance Policy
25
                 29.    Answering paragraph 2.1 of Plaintiffs’ Complaint, NRA denies.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 6


     4842-6198-0399.3
      Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.185 Page 7 of 50




 1               30.    Answering paragraph 2.2 of Plaintiffs’ Complaint, NRA admits.
 2
                 31.    Answering paragraph 2.3 of Plaintiffs’ Complaint, NRA admits that
 3

 4 insurance companies sent advertisements to NRA members. NRA denies it

 5 “offered” insurance to Mr. and Mrs. Shields. NRA denies the remainder of

 6
     paragraph 2.3.
 7

 8               32.    Answering paragraph 2.4 of Plaintiffs’ Complaint, NRA asserts that
 9 the letter Mr. and Mrs. Shields received speaks for itself. Any mischaracterization

10
     or misstatement of the same is denied.
11

12               33.    Answering paragraph 2.5 of Plaintiffs’ Complaint, NRA denies it
13 “offered” any insurance policy. NRA asserts the letter speaks for itself. Any

14
     mischaracterization or misstatement of the same is denied. NRA is without
15

16 knowledge or information to form a belief as to the truth of the remaining

17 averments and so denies same.

18
                 34.    Answering paragraph 2.6 of Plaintiffs’ Complaint, NRA asserts that
19

20 the letter Mr. and Mrs. Shields received speaks for itself. Any mischaracterization

21
     or misstatement of the same is denied.
22
                 35.    Answering paragraph 2.7 of Plaintiffs’ Complaint, NRA asserts that
23

24 the letter Mr. and Mrs. Shields received speaks for itself. Any mischaracterization

25
     or misstatement of the same is denied.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 7


     4842-6198-0399.3
      Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.186 Page 8 of 50




 1               36.    Answering paragraph 2.8 of Plaintiffs’ Complaint, NRA asserts that
 2
     the letter Mr. and Mrs. Shields received speaks for itself. Any mischaracterization
 3

 4 or misstatement of the same is denied.

 5               37.    Answering paragraph 2.9 of Plaintiffs’ Complaint, NRA asserts that
 6
     the policy speaks for itself. Any mischaracterization or misstatement of the same
 7

 8 is denied.

 9               38.    Answering paragraph 2.10 of Plaintiffs’ Complaint, NRA asserts that
10
     the policy speaks for itself. Any mischaracterization or misstatement of the same
11

12 is denied.

13               39.    Answering paragraph 2.11 of Plaintiffs’ Complaint, NRA asserts that
14
     the policy speaks for itself. Any mischaracterization or misstatement of the same
15

16 is denied.

17               40.    Answering paragraph 2.12 of Plaintiffs’ Complaint, NRA is without
18
     knowledge or information to form a belief as to the truth of these averments and
19

20 so denies same.

21
                 41.    Answering paragraph 2.13 of Plaintiffs’ Complaint, NRA is without
22
     knowledge or information to form a belief as to the truth of these averments and
23

24 so denies same.

25
                 42.    Answering paragraph 2.14 of Plaintiffs’ Complaint, NRA is without
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 8


     4842-6198-0399.3
      Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.187 Page 9 of 50




 1 knowledge or information to form a belief as to the truth of these averments and

 2
     so denies same.
 3

 4               43.    Answering paragraph 2.15 of Plaintiffs’ Complaint, NRA is without

 5 knowledge or information to form a belief as to the truth of these averments so

 6
     denies same. NRA denies it engaged in false and misleading conduct.
 7

 8               44.    Answering paragraph 2.16 of Plaintiffs’ Complaint, NRA is without
 9 knowledge or information to form a belief as to the truth of these averments

10
     related to “all successors” and so denies same. NRA denies it committed any
11

12 tortious acts.

13               45.    Answering paragraph 2.17 of Plaintiffs’ Complaint, NRA is without
14
     knowledge or information to form a belief as to the truth of these averments so
15

16 denies same.

17               46.    Answering paragraph 2.18 of Plaintiffs’ Complaint, NRA is without
18
     knowledge or information to form a belief as to the truth of these averments so
19

20 denies same.

21
                 47.    Answering paragraph 2.19 of Plaintiffs’ Complaint, NRA admits the
22
     NRA Endorsed Insurance Program has changed its name at least once. NRA is
23

24 without knowledge or information to form a belief as to the truth of the remaining

25
     averments so denies same.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 9


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.188 Page 10 of 50




 1               48.    Answering paragraph 2.20 of Plaintiffs’ Complaint, NRA is without
 2
     knowledge or information to form a belief as to the truth of these averments and
 3

 4 so denies same.

 5               49.    Answering paragraph 2.21 of Plaintiffs’ Complaint, NRA is without
 6
     knowledge or information to form a belief as to the truth of these averments and
 7

 8 so denies same.

 9               50.    Answering paragraph 2.22 of Plaintiffs’ Complaint, NRA is without
10
     knowledge or information to form a belief as to the truth of these averments so
11

12 denies same.

13               51.    Answering paragraph 2.23 of Plaintiffs’ Complaint, NRA is without
14
     knowledge or information to form a belief as to the truth of these averments and
15

16 so denies same.

17               52.    Answering paragraph 2.24 of Plaintiffs’ Complaint, NRA is without
18
     knowledge or information to form a belief as to the truth of these averments and
19

20 so denies same.

21
                 53.    Answering paragraph 2.25 of Plaintiffs’ Complaint, NRA asserts that
22
     this statement is a conclusion of law that requires no response. NRA denies any
23

24 mischaracterization or misstatement of the same. To the extent a response is

25
     required, it is denied.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 10


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.189 Page 11 of 50




 1               54.    Answering paragraph 2.26 of Plaintiffs’ Complaint, NRA is without
 2
     knowledge or information to form a belief as to the truth of these averments and
 3

 4 so denies same.

 5               55.    Answering paragraph 2.27 of Plaintiffs’ Complaint, NRA denies that
 6
     Mr. Shields was its policyholder or that the NRA owed him a duty of good faith.
 7

 8 NRA is without knowledge or information to form a belief as to the truth of these

 9 averments as to any other Defendant and so denies same.

10
                 56.    Answering paragraph 2.28 of Plaintiffs’ Complaint, NRA denies as
11

12 to the NRA, and is without knowledge or information to form a belief as to the

13 truth of these averments as to any other Defendant and so denies same.

14
                 57.    Answering paragraph 2.29 of Plaintiffs’ Complaint, NRA denies
15

16 that Mr. and Mrs. Shields were its policyholders or that it owed any duties related

17 to an insured. The NRA is without knowledge or information to form a belief as

18
     to the truth of these averments as to any other Defendant and so denies same.
19

20 Except as described above, NRA denies the remainder of the paragraph.

21
                 58.    Answering paragraph 2.30 of Plaintiffs’ Complaint, NRA denies
22
     that Mr. and Mrs. Shields were its policyholders or that it owed any duties related
23

24 to an insured. The NRA is without knowledge or information to form a belief as

25
     to the truth of these averments as to any other Defendant and so denies same.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 11


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.190 Page 12 of 50




 1 Except as described above, NRA denies the remainder of the paragraph.

 2
                 59.    Answering paragraph 2.31 of Plaintiffs’ Complaint, NRA denies that
 3

 4 Mr. and Mrs. Shields were its policyholders or that it owed any duties related to

 5 an insured. The NRA denies it made any misleading, deceptive or false statements

 6
     to Mr. or Mrs. Shields. The NRA is without knowledge or information to form a
 7

 8 belief as to the truth of these averments as to any other Defendant and so denies

 9 same. Except as described above, NRA denies the remainder of the paragraph.

10
                 60.    Answering paragraph 2.32 of Plaintiffs’ Complaint, NRA denies
11

12 that Mr. and Mrs. Shields were its policyholders or that it owed any duties related

13 to an insured. The NRA is without knowledge or information to form a belief as

14
     to the truth of these averments as to any other Defendant and so denies same.
15

16 Except as described above, NRA denies the remainder of the paragraph.

17               61.    Answering paragraph 2.33 of Plaintiffs’ Complaint, NRA asserts that
18
     this statement is a conclusion of law that requires no response. NRA denies any
19

20 mischaracterization or misstatement of the same. To the extent a response is

21
     required it is denied. The NRA is without knowledge or information to form a
22
     belief as to the truth of these averments as to Transamerica and so denies same.
23

24               62.    Answering paragraph 2.34 of Plaintiffs’ Complaint, NRA asserts that
25
     this statement is a conclusion of law that requires no response. NRA denies any
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 12


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.191 Page 13 of 50




 1 mischaracterization or misstatement of the same. To the extent a response is

 2
     required, it is denied. The NRA is without knowledge or information to form a
 3

 4 belief as to the truth of these averments as to Transamerica and so denies same.

 5               63.    Answering paragraph 2.35 (including subparts A-F) of Plaintiffs’
 6
     Complaint, NRA asserts that these statements are conclusions of law that require
 7

 8 no response. NRA denies any mischaracterization or misstatement of the same.

 9 To the extent a response is required, it is denied.

10
                 64.    Answering paragraph 2.36 of Plaintiffs’ Complaint, NRA asserts that
11

12 these statements are conclusions of law that require no response. NRA denies any

13 mischaracterization or misstatement of the same. To the extent a response is

14
     required, it is denied.
15

16               65.    Answering paragraph 2.37 (including subparts A-B) of Plaintiffs’
17 Complaint, NRA asserts that the policy speaks for itself. Any mischaracterization

18
     or misstatement of same is denied.
19

20               66.    Answering paragraph 2.38 of Plaintiffs’ Complaint, NRA asserts that
21
     these statements are conclusions of law that require no response. NRA denies any
22
     mischaracterization or misstatement of the same. To the extent a response is
23

24 required, it is denied.

25
                 67.    Answering paragraph 2.39 of Plaintiffs’ Complaint, NRA asserts that
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 13


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.192 Page 14 of 50




 1 this statement is a conclusion of law that requires no response. NRA denies any

 2
     mischaracterization or misstatement of the same. To the extent a response is
 3

 4 required, it is denied.

 5               68.    Answering paragraph 2.40 of Plaintiffs’ Complaint, NRA denies as
 6
     to the NRA, and is without knowledge or information to form a belief as to the
 7

 8 truth of these averments against the other Defendants and so denies same.

 9               69.    Answering paragraph 2.41 of Plaintiffs’ Complaint, NRA asserts this
10
     statement is a conclusion of law for which no response is needed. To the extent a
11

12 response is required, NRA denies as to the NRA, and is without knowledge or

13 information to form a belief as to the truth of these averments against the other

14
     Defendants and so denies same.
15

16               70.    Answering paragraph 2.42 of Plaintiffs’ Complaint, NRA asserts this
17 statement is a conclusion of law for which no response is needed. NRA denies

18
     any mischaracterization or misstatement of the same. To the extent a response is
19

20 required, it is denied.

21
                 71.    Answering paragraph 2.43 of Plaintiffs’ Complaint, NRA denies as
22
     to the NRA, and is without knowledge or information to form a belief as to the
23

24 truth of these averments against the other Defendants and so denies same.

25
                 72.    Answering paragraph 2.44 of Plaintiffs’ Complaint, NRA denies as
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 14


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.193 Page 15 of 50




 1 to the NRA, and is without knowledge or information to form a belief as to the

 2
     truth of these averments against the other Defendants and so denies same.
 3

 4               73.    Answering paragraph 2.45 of Plaintiffs’ Complaint, NRA denies.

 5               74.    Answering paragraph 2.46 of Plaintiffs’ Complaint, NRA asserts the
 6
     statement calls for a legal conclusion as to “special relationship” that would
 7

 8 trigger legal obligations, for which no response is needed. NRA denies any

 9 mischaracterization or misstatement of the same. To the extent a response is

10
     needed, it is denied. NRA denies it has engaged in deceptive, misleading, and
11

12 illegal practices. NRA denies the remainder of the paragraph.

13               75.    Answering paragraph 2.47 of Plaintiffs’ Complaint, NRA denies.
14
                 76.    Answering paragraph 2.48 of Plaintiffs’ Complaint, NRA is without
15

16 knowledge or information to form a belief as to the truth of these averments so

17 denies same.

18
                 77.    Answering paragraph 2.49 of Plaintiffs’ Complaint, NRA asserts that
19

20 any “marketing materials” speak for themselves. Any mischaracterization or

21
     misstatement is denied. NRA specifically denies it issued solicitations. NRA
22
     denies the remainder of the paragraph.
23

24               78.    Answering paragraph 2.50 of Plaintiffs’ Complaint, NRA denies it
25
     conducted illegal and unlicensed activities. NRA is without knowledge or
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 15


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.194 Page 16 of 50




 1 information to form a belief as to the truth of these averments against the other

 2
     Defendants and so denies same.
 3

 4                                 B. Facts – Loss Under the Policy

 5               79.    Answering paragraph 2.51 of Plaintiffs’ Complaint, NRA asserts the
 6
     letter speaks for itself. Any mischaracterization or misstatement is denied. NRA
 7

 8 is without knowledge or information to form a belief as to the truth of these

 9 averments against the other Defendants and so denies same.

10
                 80.    Answering paragraph 2.52 of Plaintiffs’ Complaint, NRA is without
11

12 knowledge or information to form a belief as to the truth of these averments and

13 so denies same.

14
                 81.    Answering paragraph 2.53 of Plaintiffs’ Complaint, NRA is without
15

16 knowledge or information to form a belief as to the truth of these averments and

17 so denies same.

18
                 82.    Answering paragraph 2.54 of Plaintiffs’ Complaint, NRA asserts the
19

20 letter speaks for itself. Any mischaracterization or misstatement is denied.

21
                 83.    Answering paragraph 2.55 of Plaintiffs’ Complaint, NRA asserts the
22
     Exhibit speaks for itself. Any mischaracterization or misstatement is denied. NRA
23

24 is without knowledge or information to form a belief as to the truth of these

25
     averments and so denies same.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 16


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.195 Page 17 of 50




 1               84.    Answering paragraph 2.56 of Plaintiffs’ Complaint, NRA is without
 2
     knowledge or information to form a belief as to the truth of these averments and
 3

 4 so denies same.

 5               85.    Answering paragraph 2.57 of Plaintiffs’ Complaint, NRA asserts the
 6
     Exhibit speaks for itself. Any mischaracterization or misstatement is denied. NRA
 7

 8 is without knowledge or information to form a belief as to the truth of these

 9 averments and so denies same.

10
                 86.    Answering paragraph 2.58 of Plaintiffs’ Complaint, NRA asserts the
11

12 Exhibit speaks for itself. Any mischaracterization or misstatement is denied. NRA

13 is without knowledge or information to form a belief as to the truth of these

14
     averments and so denies same.
15

16               87.    Answering paragraph 2.59 of Plaintiffs’ Complaint, NRA denies.
17               88.    Answering paragraph 2.60 of Plaintiffs’ Complaint, NRA denies.
18
                 89.    Answering paragraph 2.61 of Plaintiffs’ Complaint, NRA is without
19

20 knowledge or information to form a belief as to the truth of these averments and

21
     so denies same.
22
                 90.    Answering paragraph 2.62 of Plaintiffs’ Complaint, NRA asserts the
23

24 Exhibit speaks for itself. Any mischaracterization or misstatement is denied. NRA

25
     is without knowledge or information to form a belief as to the truth of these
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 17


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.196 Page 18 of 50




 1 averments and so denies same.

 2
                 91.    Answering paragraph 2.63 of Plaintiffs’ Complaint, NRA is without
 3

 4 knowledge or information to form a belief as to the truth of these averments and

 5 so denies same.

 6
                 92.    Answering paragraph 2.64 of Plaintiffs’ Complaint, NRA is without
 7

 8 knowledge or information to form a belief as to the truth of these averments and

 9 so denies same.

10
                 93.    Answering paragraph 2.65 of Plaintiffs’ Complaint, NRA asserts the
11

12 Exhibit speaks for itself. Any mischaracterization or misstatement is denied. NRA

13 is without knowledge or information to form a belief as to the truth of these

14
     averments against the other Defendants and so denies same.
15

16               94.    Answering paragraph 2.66 of Plaintiffs’ Complaint, NRA is without
17 knowledge or information to form a belief as to the truth of these averments and

18
     so denies same.
19

20               95.    Answering paragraph 2.67 of Plaintiffs’ Complaint, NRA asserts the
21
     death certificate speaks for itself. Any mischaracterization or misstatement is
22
     denied.
23

24               96.    Answering paragraph 2.68 of Plaintiffs’ Complaint, NRA denies as
25
     to the NRA, and is without knowledge or information to form a belief as to the
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 18


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.197 Page 19 of 50




 1 truth of these averments as to the other Defendants and so denies same.

 2
                 97.    Answering paragraph 2.69 of Plaintiffs’ Complaint, NRA is without
 3

 4 knowledge or information to form a belief as to the truth of these averments and

 5 so denies same.

 6
                 98.    Answering paragraph 2.70 of Plaintiffs’ Complaint, NRA denies as
 7

 8 to the NRA, and is without knowledge or information to form a belief as to the

 9 truth of these averments as to the other Defendants and so denies same.

10
                 99.    Answering paragraph 2.71 of Plaintiffs’ Complaint, NRA asserts the
11

12 Exhibit speaks for itself. Any mischaracterization or misstatement is denied. NRA

13 is without knowledge or information to form a belief as to the truth of these

14
     averments and so denies same.
15

16               100. Answering paragraph 2.72 of Plaintiffs’ Complaint, NRA asserts the
17 Exhibit speaks for itself. Any mischaracterization or misstatement is denied.

18
                 101. Answering paragraph 2.73 of Plaintiffs’ Complaint, NRA is without
19

20 knowledge or information to form a belief as to the truth of these averments and

21
     so denies same.
22
                 102. Answering paragraph 2.74 of Plaintiffs’ Complaint, NRA denies it is
23

24 the policyholder, has an obligation to issue payment to Mr. Shields, or received

25
     Mr. Shields’ premiums. NRA denies the remainder of paragraph 2.74.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 19


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.198 Page 20 of 50




 1               103. Answering paragraph 2.75 of Plaintiffs’ Complaint, NRA admits.
 2
                 104. Answering paragraph 2.76 of Plaintiffs’ Complaint, NRA is without
 3

 4 knowledge or information to form a belief as to the truth of these averments and

 5 so denies same.

 6
                 105. Answering paragraph 2.77 of Plaintiffs’ Complaint, NRA is without
 7

 8 knowledge or information to form a belief as to the truth of these averments and

 9 so denies same.

10
                 106. Answering paragraph 2.78 of Plaintiffs’ Complaint, NRA asserts this
11

12 statement            is a conclusion of law, with no response required. Any
13 mischaracterization or misstatement is denied. If a response is later deemed

14
     required, it is denied.
15

16               107. Answering paragraph 2.79 of Plaintiffs’ Complaint, NRA asserts this
17 statement is a conclusion of law, with no response required. If a response is later

18
     deemed required, it is denied.
19

20               108. Answering paragraph 2.80 of Plaintiffs’ Complaint, NRA asserts that
21
     the Exhibits speaks for itself, and no response is required. Any
22
     mischaracterization or misstatement is denied. If a response is later deemed
23

24 required, it is denied.

25
                 109. Answering paragraph 2.81 of Plaintiffs’ Complaint, NRA denies it
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 20


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.199 Page 21 of 50




 1 received the January 31, 2020 Insurance Fair Conduct Notice. NRA is without

 2
     knowledge or information to form a belief as to the truth of the averments and so
 3

 4 denies same.

 5               110. Answering paragraph 2.82 of Plaintiffs’ Complaint, NRA asserts that
 6
     the Exhibits speaks for itself, and no response is required. Any
 7

 8 mischaracterization or misstatement is denied. If a response is later deemed

 9 required, it is denied. NRA is without knowledge or information to form a belief

10
     as to the truth of the averments and so denies same.
11

12               111. Answering paragraph 2.83 of Plaintiffs’ Complaint, NRA asserts that
13 the          Exhibits speaks for itself, and no response is required. Any
14
     mischaracterization or misstatement is denied. If a response is later deemed
15

16 required, it is denied. NRA is without knowledge or information to form a belief

17 as to the truth of the averments and so denies same.

18
                 112. Answering paragraph 2.84 of Plaintiffs’ Complaint, NRA denies.
19

20               113. Answering paragraph 2.85 of Plaintiffs’ Complaint, NRA asserts this
21
     statement is a conclusion of law, with no response required. If a response is later
22
     deemed required, it is denied.
23

24               114. Answering paragraph 2.86 of Plaintiffs’ Complaint, NRA asserts that
25
     the Exhibit speaks for itself, and no response is required. Any mischaracterization
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 21


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.200 Page 22 of 50




 1 or misstatement is denied. If a response is later deemed required, it is denied. NRA

 2
     is without knowledge or information to form a belief as to the truth of the
 3

 4 averments and so denies same.

 5               115. Answering paragraph 2.87 of Plaintiffs’ Complaint, NRA asserts the
 6
     letter speaks for itself, and no response is required. Any mischaracterization or
 7

 8 misstatement is denied. If a response is later deemed required, NRA denies same.

 9               116. Answering paragraph 2.88 of Plaintiffs’ Complaint, NRA admits it
10
     did not send a notice and affirmatively asserts that it does not correspond
11

12 regarding insurance. NRA is without knowledge or information to form a belief

13 as to the truth of these averments, so denies same.

14
                 117. Answering paragraph 2.89 of Plaintiffs’ Complaint, NRA is without
15

16 knowledge or information to form a belief as to the truth of these averments, so

17 denies same.

18
                 118. Answering paragraph 2.90 of Plaintiffs’ Complaint, NRA denies it
19

20 sent a letter to Ms. Shields. NRA is without knowledge or information to form a

21
     belief as to the truth of the remaining averments, so denies same.
22
                 119. Answering paragraph 2.91 of Plaintiffs’ Complaint, NRA asserts that
23

24 the Exhibit speaks for itself, and no response is required. Any mischaracterization

25
     or misstatement is denied. If a response is later deemed required, it is denied. NRA
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 22


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.201 Page 23 of 50




 1 is without knowledge or information to form a belief as to the truth of the

 2
     averments and so denies same.
 3

 4               120. Answering paragraph 2.92 of Plaintiffs’ Complaint, NRA is without

 5 knowledge or information to form a belief as to the truth of the remaining

 6
     averments, so denies same.
 7

 8               121. Answering paragraph 2.93 of Plaintiffs’ Complaint, NRA asserts this
 9 statement is a conclusion of law, with no response required. If a response is later

10
     deemed required, it is denied.
11

12               122. Answering paragraph 2.94 of Plaintiffs’ Complaint, NRA asserts this
13 statement is a conclusion of law, with no response required. If a response is later

14
     deemed required, it is denied.
15

16               123. Answering paragraph 2.95 of Plaintiffs’ Complaint, NRA asserts this
17 statement is a conclusion of law, with no response required. If a response is later

18
     deemed required, it is denied.
19

20               124. Answering paragraph 2.96 of Plaintiffs’ Complaint, NRA asserts this
21
     statement is a conclusion of law, with no response required. If a response is later
22
     deemed required, it is denied.
23

24               125. Answering paragraph 2.97 of Plaintiffs’ Complaint, NRA denies it
25
     wrote the policy. NRA asserts this statement is a conclusion of law, with no
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 23


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.202 Page 24 of 50




 1 response required. If a response is later deemed required, it is denied.

 2
                 126. Answering paragraph 2.98 of Plaintiffs’ Complaint, NRA denies
 3

 4 receiving a notice of loss or that it denied a claim. NRA is without knowledge or

 5 information to form a belief as to the truth of the remaining averments, so denies

 6
     same.
 7

 8               127. Answering paragraph 2.99 of Plaintiffs’ Complaint, NRA denies as
 9 to NRA, and is without knowledge or information to form a belief as to the truth

10
     of these averments as to other Defendants, and so denies same.
11

12               128. Answering paragraph 2.100 of Plaintiffs’ Complaint, NRA admits is
13 has not issued any payments to Mr. Shields. NRA is without knowledge or

14
     information to form a belief as to the truth of the remaining averments as to the
15

16 other Defendants, so denies same.

17               129. Answering paragraph 2.101 of Plaintiffs’ Complaint, NRA admits it
18
     has not paid Plaintiffs for any medical bills. NRA is without knowledge or
19

20 information to form a belief as to the truth of the remaining averments, so denies

21
     same.
22
                                   III. CAUSES OF ACTION
23

24                                   First Cause of Action:
                                        NEGLIGENCE
25

26               130. Answering paragraph 3.1 of Plaintiffs’ Complaint, NRA repeats and

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 24


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.203 Page 25 of 50




 1 incorporates its responses to all preceding paragraphs as if set forth fully herein.

 2
                 131. Answering paragraph 3.2 of Plaintiffs’ Complaint, NRA denies as to
 3

 4 the NRA, and is without knowledge or information to form a belief as to the truth

 5 of the remaining averments as to the other Defendants.

 6
                 132. Answering paragraph 3.3 of Plaintiffs’ Complaint, NRA asserts this
 7

 8 statement is a conclusion of law, with no response required. If a response is later

 9 deemed required, it is denied.

10
                 133. Answering paragraph 3.4 of Plaintiffs’ Complaint, NRA denies it is
11

12 or was the agent of Transamerica or that it has any duties under the policy or

13 Washington State insurance laws. NRA is without knowledge or information to

14
     form a belief as to the truth of the remaining averments, so denies same.
15

16               134. Answering paragraph 3.5 of Plaintiffs’ Complaint, NRA denies as to
17 NRA, and is without knowledge or information to form a belief as to the truth of

18
     the remaining averments as to the other Defendants, so denies same.
19

20               135. Answering paragraph 3.6 of Plaintiffs’ Complaint, NRA denies as to
21
     NRA, and without knowledge or information to form a belief as to the truth of the
22
     remaining averments as to the other Defendants, so denies same.
23

24               136. Answering paragraph 3.7 of Plaintiffs’ Complaint, NRA asserts that
25
     this is a statement about arbitration that does not require an answer. To the extent
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 25


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.204 Page 26 of 50




 1 an answer is required, it is denied.

 2
                                  Second Cause of Action:
 3                             PROFESSIONAL NEGLIGENCE
 4
                 137. Answering paragraph 3.8 of Plaintiffs’ Complaint, NRA repeats and
 5

 6 incorporates its responses to all preceding paragraphs as if set forth fully herein.

 7               138. Answering paragraph 3.9 of Plaintiffs’ Complaint, NRA denies as to
 8
     NRA, and is without knowledge or information to form a belief as to the truth of
 9

10 the remaining averments as to the other Defendants, so denies same.

11               139. Answering paragraph 3.10 of Plaintiffs’ Complaint, NRA denies as
12
     to NRA, and is without knowledge or information to form a belief as to the truth
13

14 of the remaining averments as to the other Defendants, so denies same.

15               140. Answering paragraph 3.11 of Plaintiffs’ Complaint, NRA is without
16
     knowledge or information to form a belief as to the truth of the averments, so
17

18 denies same.

19               141. Answering paragraph 3.12 of Plaintiffs’ Complaint, NRA denies.
20
                 142. Answering paragraph 3.13 of Plaintiffs’ Complaint, NRA denies as
21

22 to NRA, and is without knowledge or information to form a belief as to the truth

23
     of the remaining averments as to the other Defendants, so denies same.
24
                 143. Answering paragraph 3.14 of Plaintiffs’ Complaint, NRA denies as
25

26 to NRA, and is without knowledge or information to form a belief as to the truth

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 26


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.205 Page 27 of 50




 1 of the remaining averments as to the other Defendants, so denies same.

 2
                 144. Answering paragraph 3.15 of Plaintiffs’ Complaint, NRA asserts that
 3

 4 the letter and the policy speak for themselves. Any mischaracterization or

 5 misstatement of same is denied. If a response is later deemed required, it is denied.

 6
                 145. Answering paragraph 3.16 of Plaintiffs’ Complaint, NRA asserts that
 7

 8 the policy speaks for itself. Any mischaracterization or misstatement is denied. If

 9 a response is later deemed required, it is denied.

10
                                   Third Cause of Action:
11                             CONSUMER PROTECTION ACT
12
                           A. Violation – Deceptive Practice / Advertising
13

14               146. Answering paragraph 3.17 of Plaintiffs’ Complaint, NRA repeats
15 and incorporates its responses to all preceding paragraphs as if set forth fully

16
     herein.
17

18               147. Answering paragraph 3.18 of Plaintiffs’ Complaint, NRA asserts that
19 this statement is a description of Plaintiffs’ claims and does not require an answer.

20
     To the extent an answer is required, it is denied as to the NRA. NRA is without
21

22 knowledge or information to form a belief as to the truth of the remaining

23
     averments as to the other Defendants, so denies same.
24
                 148. Answering paragraph 3.19 of Plaintiffs’ Complaint, NRA asserts the
25

26 statement is a conclusion of law and does not require a response. Any

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 27


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7      filed 06/30/21   PageID.206 Page 28 of 50




 1 mischaracterization or misstatement of same is denied. If a response is later

 2
     deemed required, it is denied.
 3

 4                                       B. Violation – Twisting

 5               149. Answering paragraph 3.20 of Plaintiffs’ Complaint, NRA repeats
 6
     and incorporates its responses to all preceding paragraphs as if set forth fully
 7

 8 herein.

 9               150. Answering paragraph 3.21 of Plaintiffs’ Complaint, NRA asserts the
10
     statute speaks for itself and no response is required. Any mischaracterization or
11

12 misstatement of same is denied. To the extent a response is later deemed required,

13 it is denied.

14
                 151. Answering paragraph 3.22 of Plaintiffs’ Complaint, NRA asserts the
15

16 advertisement          speaks   for    itself   and   no   response    is   required.   Any
17 mischaracterization or misstatement of same is denied. To the extent a response

18
     is later deemed required, it is denied.
19

20               152. Answering paragraph 3.23 of Plaintiffs’ Complaint, NRA asserts the
21
     policy speaks for itself and no response is required. Any mischaracterization or
22
     misstatement of same is denied. To the extent a response is later deemed required,
23

24 it is denied.

25
                 153. Answering paragraph 3.24 of Plaintiffs’ Complaint, NRA asserts the
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 28


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.207 Page 29 of 50




 1 policy speaks for itself and no response is required. Any mischaracterization or

 2
     misstatement of same is denied. To the extent a response is later deemed required,
 3

 4 it is denied.

 5               154. Answering paragraph 3.25 of Plaintiffs’ Complaint, NRA asserts the
 6
     policy speaks for itself and no response is required. Any mischaracterization or
 7

 8 misstatement of same is denied. To the extent a response is later deemed required,

 9 it is denied.

10
                 155. Answering paragraph 3.26 of Plaintiffs’ Complaint, NRA denies.
11

12               156. Answering paragraph 3.27 of Plaintiffs’ Complaint, NRA denies.
13               157. Answering paragraph 3.28 of Plaintiffs’ Complaint, NRA is without
14
     knowledge or information to form a belief as to the truth of the remaining
15

16 averments, so denies same.

17                           Fourth Cause of Action:
18            FRAUD IN THE SALE, SOLICITATION, NEGOTIATION, AND
               ADVERTISING OF INSURANCE, CLAIMS HANDLING, AND
19                 FRAUDULENT INDUCEMENT TO CONTRACT
20
                 158. Answering paragraph 3.29 of Plaintiffs’ Complaint, NRA repeats
21

22 and incorporates its responses to all preceding paragraphs as if set forth fully

23 herein.

24
                 159. Answering paragraph 3.30 of Plaintiffs’ Complaint, NRA denies.
25

26               160. Answering paragraph 3.31 of Plaintiffs’ Complaint, NRA denies.

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 29


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.208 Page 30 of 50




 1               161. Answering paragraph 3.32 of Plaintiffs’ Complaint, NRA denies.
 2
                 162. Answering paragraph 3.33 of Plaintiffs’ Complaint, NRA is without
 3

 4 knowledge or information to form a belief as to the truth of the remaining

 5 averments, so denies same.

 6
                 163. Answering paragraph 3.34 of Plaintiffs’ Complaint, NRA denies it is
 7

 8 part of the claims process. NRA asserts the letter speaks for itself and no response

 9 is required. Any mischaracterization or misstatement of same is denied. To the

10
     extent a response is later deemed required, NRA denies same. The NRA is
11

12 without knowledge or information to form a belief as to the truth of the remaining

13 averments, so denies same.

14
                 164. Answering paragraph 3.35 of Plaintiffs’ Complaint, NRA is without
15

16 knowledge or information to form a belief as to the truth of the averments, so

17 denies same.

18
                 165. Answering paragraph 3.36 of Plaintiffs’ Complaint, NRA is without
19

20 knowledge or information to form a belief as to the truth of the averments, so

21
     denies same.
22
                 166. Answering paragraph 3.37 of Plaintiffs’ Complaint, NRA asserts the
23

24 policy speaks for itself and no response is required. Any mischaracterization or

25
     misstatement of same is denied. To the extent a response is later deemed required,
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 30


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.209 Page 31 of 50




 1 it is denied.

 2
                 167. Answering paragraph 3.38 of Plaintiffs’ Complaint, NRA asserts the
 3

 4 advertisement and policy speak for themselves and no response is required. Any

 5 mischaracterization or misstatement of same is denied. To the extent a response

 6
     is later deemed required, NRA denies same.
 7

 8               168. Answering paragraph 3.39 of Plaintiffs’ Complaint, NRA asserts the
 9 policy speaks for itself and no response is required. Any mischaracterization or

10
     misstatement of same is denied. To the extent a response is later deemed required,
11

12 it is denied.

13               169. Answering paragraph 3.40 of Plaintiffs’ Complaint, NRA asserts the
14
     letter speaks for itself and no response is required. Any mischaracterization or
15

16 misstatement of same is denied. To the extent a response is later deemed required,

17 it is denied.

18
                 170. Answering paragraph 3.41 of Plaintiffs’ Complaint, NRA is without
19

20 knowledge or information to form a belief as to the truth of the averments, so

21
     denies same.
22
                 171. Answering paragraph 3.42 of Plaintiffs’ Complaint, NRA is without
23

24 knowledge or information to form a belief as to the truth of the averments, so

25
     denies same.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 31


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.210 Page 32 of 50




 1               172. Answering paragraph 3.43 of Plaintiffs’ Complaint, NRA denies as
 2
     to the NRA, and is without knowledge or information to form a belief as to the
 3

 4 truth of the averments as to other Defendants, so denies same.

 5               173. Answering paragraph 3.44 of Plaintiffs’ Complaint, NRA is without
 6
     knowledge or information to form a belief as to the truth of the averments, so
 7

 8 denies same.

 9               174. Answering paragraph 3.45 of Plaintiffs’ Complaint, NRA is without
10
     knowledge or information to form a belief as to the truth of the averments, so
11

12 denies same.

13               175. Answering paragraph 3.46 of Plaintiffs’ Complaint, NRA is without
14
     knowledge or information to form a belief as to the truth of the averments, so
15

16 denies same.

17               176. Answering paragraph 3.47 of Plaintiffs’ Complaint, NRA is without
18
     knowledge or information to form a belief as to the truth of the averments, so
19

20 denies same.

21
                 177. Answering paragraph 3.48 of Plaintiffs’ Complaint, NRA asserts the
22
     statement is a conclusion of law, with no response required. Any
23

24 mischaracterization or misstatement of same is denied. If a response is later

25
     deemed required, it is denied.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 32


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.211 Page 33 of 50




 1               178. Answering paragraph 3.49 of Plaintiffs’ Complaint, NRA is without
 2
     knowledge or information to form a belief as to the truth of the averments, so
 3

 4 denies same.

 5                            Fifth Cause of Action:
 6            BREACH OF FIDUCIARY DUTY AND/OR BREACH OF QUASI
                               FIDUCIARY DUTY
 7
                 179. Answering paragraph 3.50 of Plaintiffs’ Complaint, NRA repeats
 8

 9 and incorporates its responses to all preceding paragraphs as if set forth fully

10
     herein.
11
                 180. Answering paragraph 3.51 of Plaintiffs’ Complaint, NRA is without
12

13 knowledge or information to form a belief as to the truth of the averments, so

14
     denies same.
15

16
                 181. Answering paragraph 3.52 of Plaintiffs’ Complaint, NRA denies as

17 to NRA, and is without knowledge or information to form a belief as to the truth

18
     of the averments as to other Defendants, so denies same.
19

20
                 182. Answering paragraph 3.53 of Plaintiffs’ Complaint, NRA denies as

21 to NRA, and is without knowledge or information to form a belief as to the truth

22
     of the averments as to other Defendants, so denies same.
23

24               183. Answering paragraph 3.54 of Plaintiffs’ Complaint, NRA denies as

25 to NRA, and is without knowledge or information to form a belief as to the truth

26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 33


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.212 Page 34 of 50




 1 of the averments as to other Defendants, so denies same.

 2
                 184. Answering paragraph 3.55 of Plaintiffs’ Complaint, NRA is without
 3

 4 knowledge or information to form a belief as to the truth of the averments, so

 5 denies same.

 6
                                     Sixth Cause of Action:
 7 INSURANCE FAIR CONDUCT ACT / CONSUMER PROTECTION ACT

 8
                 185. Answering paragraph 3.56 of Plaintiffs’ Complaint, NRA repeats
 9
     and incorporates its responses to all preceding paragraphs as if set forth fully
10

11 herein.

12
                 186. Answering paragraph 3.57 of Plaintiffs’ Complaint, NRA denies as
13
     to NRA, and is without knowledge or information to form a belief as to the truth
14

15 of the averments as to other Defendants, so denies same.

16
                 187. Answering paragraph 3.58 of Plaintiffs’ Complaint, NRA denies as
17

18
     to NRA, and is without knowledge or information to form a belief as to the truth

19 of the averments as to other Defendants, so denies same.

20
                 188. Answering paragraph 3.59 of Plaintiffs’ Complaint, NRA denies as
21

22 to NRA, and is without knowledge or information to form a belief as to the truth

23 of the averments as to other Defendants, so denies same.

24
                 189. Answering paragraph 3.60 of Plaintiffs’ Complaint, NRA is without
25

26 knowledge or information to form a belief as to the truth of the averments, so

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 34


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.213 Page 35 of 50




 1 denies same.

 2
                 190. Answering paragraph 3.61 of Plaintiffs’ Complaint, NRA asserts this
 3

 4 statement describes Plaintiffs’ claims and no response is required. To the extent a

 5 response is required, it is denied.

 6
                 191. Answering paragraph 3.62 of Plaintiffs’ Complaint, NRA denies as
 7

 8 to NRA, and is without knowledge or information to form a belief as to the truth

 9 of the averments as to other Defendants, so denies same.

10
                 192. Answering paragraph 3.63 of Plaintiffs’ Complaint, NRA asserts that
11

12 the statement describes Plaintiff’s claims and does not require a response. To the

13 extent a response is required, it is denied.

14
                 193. Answering paragraph 3.64 of Plaintiffs’ Complaint, NRA denies as
15

16 to NRA, and is without knowledge or information to form a belief as to the truth

17 of the averments as to other Defendants, so denies same.

18
                 194. Answering paragraph 3.65 of Plaintiffs’ Complaint, NRA denies as
19

20 to NRA, and is without knowledge or information to form a belief as to the truth

21
     of the averments as to other Defendants, so denies same.
22
                            Seventh Cause of Action:
23
              CONSUMER PROTECTION ACT – DECEPTIVE PRACTICES /
24                         UNFAIR COMPETITION
25               195. Answering paragraph 3.66 of Plaintiffs’ Complaint, NRA repeats
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 35


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ        ECF No. 7   filed 06/30/21   PageID.214 Page 36 of 50




 1 and incorporates its responses to all preceding paragraphs as if set forth fully

 2
     herein.
 3

 4               196. Answering paragraph 3.67 of Plaintiffs’ Complaint, NRA denies as

 5 to NRA, and is without knowledge or information to form a belief as to the truth

 6
     of the averments as to other Defendants, so denies same.
 7

 8               197. Answering paragraph 3.68 of Plaintiffs’ Complaint, NRA denies as
 9 to NRA, and is without knowledge or information to form a belief as to the truth

10
     of the averments as to other Defendants, so denies same.
11

12               198. Answering paragraph 3.69 of Plaintiffs’ Complaint, NRA denies as
13 to NRA, and is without knowledge or information to form a belief as to the truth

14
     of the averments as to other Defendants, so denies same.
15

16               199. Answering paragraph 3.70 of Plaintiffs’ Complaint, NRA denies as
17 to NRA, and is without knowledge or information to form a belief as to the truth

18
     of the averments as to other Defendants, so denies same.
19

20               200. Answering paragraph 3.71 of Plaintiffs’ Complaint, NRA denies as
21
     to NRA, and is without knowledge or information to form a belief as to the truth
22
     of the averments as to other Defendants, so denies same.
23

24               201. Answering paragraph 3.72 of Plaintiffs’ Complaint, NRA denies as
25
     to NRA, and is without knowledge or information to form a belief as to the truth
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 36


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.215 Page 37 of 50




 1 of the averments as to other Defendants, so denies same.

 2
                 202. Answering paragraph 3.73 of Plaintiffs’ Complaint, NRA denies as
 3

 4 to NRA, and is without knowledge or information to form a belief as to the truth

 5 of the averments as to other Defendants, so denies same.

 6
                 203. Answering paragraph 3.74 of Plaintiffs’ Complaint, NRA denies as
 7

 8 to NRA, and is without knowledge or information to form a belief as to the truth

 9 of the averments as to other Defendants, so denies same.

10
                 204. Answering paragraph 3.75 of Plaintiffs’ Complaint, NRA denies as
11

12 to NRA, and is without knowledge or information to form a belief as to the truth

13 of the averments as to other Defendants, so denies same.

14
                 205. Answering paragraph 3.76 of Plaintiffs’ Complaint, NRA denies as
15

16 to NRA, and is without knowledge or information to form a belief as to the truth

17 of the averments as to other Defendants, so denies same.

18
                 206. Answering paragraph 3.77 of Plaintiffs’ Complaint, NRA is without
19

20 knowledge or information to form a belief as to the truth of the averments, so

21
     denies same.
22
                 207. Answering paragraph 3.78 of Plaintiffs’ Complaint, NRA denies as
23

24 to NRA, and is without knowledge or information to form a belief as to the truth

25
     of the averments as to other Defendants, so denies same.
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 37


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.216 Page 38 of 50




 1               208. Answering paragraph 3.79 of Plaintiffs’ Complaint, NRA asserts the
 2
     letter speaks for itself and no response is required. Any mischaracterization or
 3

 4 misstatement of same is denied. To the extent a response is later deemed required,

 5 NRA denies same.

 6
                           Eighth Cause of Action:
 7       BAD FAITH / BREACH OF IMPLIED DUTY OF GOOD FAITH AND
 8                            FAIR DEALING
 9               209. Answering paragraph 3.80 of Plaintiffs’ Complaint, NRA repeats
10
     and incorporates its responses to all preceding paragraphs as if set forth fully
11
     herein.
12

13               210. Answering paragraph 3.81 of Plaintiffs’ Complaint, NRA denies as
14
     to NRA, and is without knowledge or information to form a belief as to the truth
15

16
     of the averments as to other Defendants, so denies same.

17               211. Answering paragraph 3.82 of Plaintiffs’ Complaint, NRA asserts the
18
     statement is a conclusion of law for which no response is required. Any
19

20
     mischaracterization or misstatement of same is denied. To the extent a response

21 is required, NRA denies same.

22
                 212. Answering paragraph 3.83 of Plaintiffs’ Complaint, NRA denies as
23

24 to NRA, and is without knowledge or information to form a belief as to the truth

25 of the averments as to other Defendants, so denies same.

26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 38


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.217 Page 39 of 50




 1               213. Answering paragraph 3.84 of Plaintiffs’ Complaint, NRA denies as
 2
     to NRA, and is without knowledge or information to form a belief as to the truth
 3

 4 of the averments as to other Defendants, so denies same.

 5               214. Answering paragraph 3.85 of Plaintiffs’ Complaint, NRA denies as
 6
     to NRA, and is without knowledge or information to form a belief as to the truth
 7

 8 of the averments as to other Defendants, so denies same.

 9                               Ninth Cause of Action:
10                        DECLARATORY JUDGMENT / RCW 7.24
11               215. Answering paragraph 3.86 of Plaintiffs’ Complaint, NRA repeats
12
     and incorporates its responses to all preceding paragraphs as if set forth fully
13
     herein.
14

15               216. Answering paragraph 3.87 of Plaintiffs’ Complaint, NRA asserts the
16
     statement describes the relief Plaintiffs request and does not require a response.
17

18
     To the extent a response is required, NRA denies.

19               217. Answering paragraph 3.88 of Plaintiffs’ Complaint, NRA asserts the
20
     statement describes the relief Plaintiffs request and does not require a response.
21

22 To the extent a response is required, NRA denies.

23               218. Answering paragraph 3.89 of Plaintiffs’ Complaint, NRA asserts the
24
     statement describes the relief Plaintiffs request and does not require a response.
25

26 To the extent a response is required, NRA denies.

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 39


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.218 Page 40 of 50




 1               219. Answering paragraph 3.90 of Plaintiffs’ Complaint, NRA asserts the
 2
     statement describes the relief Plaintiffs request and does not require a response.
 3

 4 To the extent a response is required, NRA denies.

 5               220. Answering paragraph 3.91 of Plaintiffs’ Complaint, NRA asserts the
 6
     statement describes the relief Plaintiffs request and does not require a response.
 7

 8 To the extent a response is required, NRA denies.

 9               221. Answering paragraph 3.92 of Plaintiffs’ Complaint, NRA asserts the
10
     statement describes the relief Plaintiffs request and does not require a response.
11

12 To the extent a response is required, NRA denies.

13               222. Answering paragraph 3.93 of Plaintiffs’ Complaint, NRA asserts the
14
     statement describes the relief Plaintiffs request and does not require a response.
15

16 To the extent a response is required, NRA denies.

17               223. Answering paragraph 3.94 of Plaintiffs’ Complaint, NRA asserts the
18
     statement describes the relief Plaintiffs request and does not require a response.
19

20 To the extent a response is required, NRA denies.

21
                 224. Answering paragraph 3.95 of Plaintiffs’ Complaint, NRA asserts the
22
     statement describes the relief Plaintiffs request and does not require a response.
23

24 To the extent a response is required, NRA denies.

25
                 225. Answering paragraph 3.96 of Plaintiffs’ Complaint, NRA asserts the
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 40


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.219 Page 41 of 50




 1 statement describes the relief Plaintiffs request and does not require a response.

 2
     To the extent a response is required, NRA denies.
 3

 4               226. Answering paragraph 3.97 of Plaintiffs’ Complaint, NRA asserts the

 5 statement describes the relief Plaintiffs request and does not require a response.

 6
     To the extent a response is required, NRA denies.
 7

 8               227. Answering paragraph 3.98 of Plaintiffs’ Complaint, NRA denies as
 9 to NRA, and is without knowledge or information to form a belief as to the truth

10
     of the averments as to other Defendants, so denies same.
11

12                                 Tenth Cause of Action:
                              NEGLIGENT CLAIMS HANDLING
13
                 228. Answering paragraph 3.99 of Plaintiffs’ Complaint, NRA repeats
14

15 and incorporates its responses to all preceding paragraphs as if set forth fully

16
     herein.
17

18
                 229. Answering paragraph 3.100 of Plaintiffs’ Complaint, NRA denies as

19 to NRA, and is without knowledge or information to form a belief as to the truth

20
     of the averments as to other Defendants, so denies same.
21

22               230. Answering paragraph 3.101 of Plaintiffs’ Complaint, NRA denies as

23 to NRA, and is without knowledge or information to form a belief as to the truth

24
     of the averments as to other Defendants, so denies same.
25

26               231. Answering paragraph 3.102 of Plaintiffs’ Complaint, NRA denies as

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 41


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.220 Page 42 of 50




 1 to NRA, and is without knowledge or information to form a belief as to the truth

 2
     of the averments as to other Defendants, so denies same.
 3

 4               232. Answering paragraph 3.103 of Plaintiffs’ Complaint, NRA denies as

 5 to NRA, and is without knowledge or information to form a belief as to the truth

 6
     of the averments as to other Defendants, so denies same.
 7

 8                                 Eleventh Cause of Action:
                        UNFAIR TRADE AND COMPETITION (RCW 19.86.020)
 9
                 233. Answering paragraph 3.104 of Plaintiffs’ Complaint, NRA repeats
10

11 and incorporates its responses to all preceding paragraphs as if set forth fully

12
     herein.
13
                 234. Answering paragraph 3.105 of Plaintiffs’ Complaint, NRA denies as
14

15 to NRA, and is without knowledge or information to form a belief as to the truth

16
     of the averments as to other Defendants, so denies same.
17

18
                                    Twelfth Cause of Action:
                        BREACH OF CONTRACT: EXPRESSED AND IMPLIED
19
                 235. Answering paragraph 3.106 of Plaintiffs’ Complaint, NRA repeats
20

21 and incorporates its responses to all preceding paragraphs as if set forth fully

22
     herein.
23
                 236. Answering paragraph 3.107 of Plaintiffs’ Complaint, NRA denies as
24

25 to NRA, and is without knowledge or information to form a belief as to the truth

26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 42


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.221 Page 43 of 50




 1 of the averments as to other Defendants, so denies same.

 2
                 237. Answering paragraph 3.108 of Plaintiffs’ Complaint, NRA is
 3

 4 without knowledge or information to form a belief as to the truth of the averments,

 5 so denies same.

 6
                 238. Answering paragraph 3.109 of Plaintiffs’ Complaint, NRA is
 7

 8 without knowledge or information to form a belief as to the truth of the averments,

 9 so denies same.

10
                 239. Answering paragraph 3.110 of Plaintiffs’ Complaint, NRA denies as
11

12 to NRA, and is without knowledge or information to form a belief as to the truth

13 of the averments as to other Defendants, so denies same.

14
                 240. Answering paragraph 3.111 of Plaintiffs’ Complaint, NRA denies as
15

16 to NRA, and is without knowledge or information to form a belief as to the truth

17 of the averments as to other Defendants, so denies same.

18
                                  Thirteenth Cause of Action:
19                                PROMISSORY ESTOPPEL
20
                 241. Answering paragraph 3.112 of Plaintiffs’ Complaint, NRA repeats
21

22 and incorporates its responses to all preceding paragraphs as if set forth fully

23 herein.

24
                 242. Answering paragraph 3.113 of Plaintiffs’ Complaint, NRA is
25

26 without knowledge or information to form a belief as to the truth of the averments,

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 43


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.222 Page 44 of 50




 1 so denies same.

 2
                 243. Answering paragraph 3.114 of Plaintiffs’ Complaint, NRA denies as
 3

 4 to NRA, and is without knowledge or information to form a belief as to the truth

 5 of the averments as to other Defendants, so denies same.

 6
                 244. Answering paragraph 3.115 of Plaintiffs’ Complaint, NRA is
 7

 8 without knowledge or information to form a belief as to the truth of the averments,

 9 so denies same.

10
                 245. Answering paragraph 3.116 of Plaintiffs’ Complaint, NRA denies as
11

12 to NRA, and is without knowledge or information to form a belief as to the truth

13 of the averments as to other Defendants, so denies same.

14
          IV. DAMAGES/ADDITIONAL CLAIMS HANDLING VIOLATIONS
15

16               246. Answering paragraph 4.1 of Plaintiffs’ Complaint, NRA asserts the
17 policy speaks for itself and no response is required. Any mischaracterization or

18
     misstatement of same is denied. To the extent a response is later deemed required,
19

20 NRA denies same.

21
                 247. Answering paragraph 4.2 of Plaintiffs’ Complaint, NRA denies as to
22
     NRA, and is without knowledge or information to form a belief as to the truth of
23

24 the averments as to other Defendants, so denies same.

25
                 248. Answering paragraph 4.3 of Plaintiffs’ Complaint, NRA is without
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 44


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.223 Page 45 of 50




 1 knowledge or information to form a belief as to the truth of the averments, so

 2
     denies same.
 3

 4               249. Answering paragraph 4.4 of Plaintiffs’ Complaint, NRA denies as to

 5 NRA, and is without knowledge or information to form a belief as to the truth of

 6
     the averments as to other Defendants, so denies same.
 7

 8               250. Answering paragraph 4.5 of Plaintiffs’ Complaint, NRA is without
 9 knowledge or information to form a belief as to the truth of the averments, so

10
     denies same.
11

12               251. Answering paragraph 4.6 of Plaintiffs’ Complaint, NRA denies as to
13 NRA, and is without knowledge or information to form a belief as to the truth of

14
     the averments as to other Defendants, so denies same.
15

16               252. Answering paragraph 4.7 of Plaintiffs’ Complaint, NRA assert this
17 statement is a description of Plaintiffs’ claims and no response is required. To the

18
     extent a response is later required, NRA denies.
19

20               253. Answering paragraph 4.8 of Plaintiffs’ Complaint, NRA denies as to
21
     NRA, and is without knowledge or information to form a belief as to the truth of
22
     the averments as to other Defendants, so denies same.
23

24 / / /

25
     ///
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 45


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ           ECF No. 7    filed 06/30/21   PageID.224 Page 46 of 50




 1                                  AFFIRMATIVE DEFENSES
 2
                 1.     The Complaint fails to state a claim upon which relief can be granted.
 3

 4                 2.   All claims asserted in the Complaint are barred because NRA did not

 5 engage in any unlawful conduct, and no act or omission of NRA caused the

 6
     Plaintiffs any injury, including the injury alleged in the Complaint.
 7

 8                 3.   Some or all of the claims asserted in the Complaint may be barred by
 9 the applicable statute of limitations.

10
                   4.   If any award is made against these parties, the award be apportioned
11

12 among any and all at-fault entities.

13                 5.   The NRA is not responsible for any damages caused in whole or in
14
     part by the independent, intervening, or superseding acts of third parties. NRA is
15

16 not responsible and is not the legal or proximate cause of any damages resulting

17 from any acts, representations, or omissions by third parties which were not

18
     authorized and/or were not performed with actual, implied, or apparent authority.
19

20               6.     Some or all of the claims asserted in the Complaint are barred, in
21
     whole or in part, by the Plaintiff’s contributory negligence and because the matters
22
     complained of were adequately disclosed to the plaintiff and/or he failed to read
23

24 documents which were provided to him which disclosed such matters.

25
                 7.     All claims asserted in the Complaint are barred, in whole or in part,
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 46


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.225 Page 47 of 50




 1 because the NRA did not breach any common law or contractual duty owed to the

 2
     Plaintiff.
 3

 4               8.     All claims asserted in the Complaint are barred because NRA did not

 5 legally cause any of the damages claimed in the Complaint, and the Plaintiff has

 6
     not suffered any injury or damage by reason of any unlawful act or omission by
 7

 8 NRA.

 9               9.     The alleged conduct of NRA cannot support an award of exemplary
10
     damages, and any award of exemplary damages in this matter would violate the
11

12 Due Process Clause of the United States Constitution and the corresponding

13 provision of the Constitution of the State of Washington.

14
                 10.    Any award of exemplary damages to the plaintiff would be in
15

16 violation of the constitutional rights and safeguards provided to NRA under the

17 Constitution of the United States of America including, without limitation,

18
     because there are no limitations placed on a jury’s discretion in considering the
19

20 imposition or amount of such damages, there are no sufficient trial court and

21
     appellate review mechanisms to constitutionally confirm any such damage award,
22
     and the imposition of such a damage award would allow a verdict tainted by
23

24 passion and prejudice.

25
                 11.    Any award of exemplary damages in this case would violate the
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 47


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ          ECF No. 7   filed 06/30/21   PageID.226 Page 48 of 50




 1 procedural and substantive safeguards provided to NRA under the Fifth, Sixth,

 2
     Eighth, and Fourteenth Amendments to the Constitution of the United States, and
 3

 4 under the Constitution of the State of Washington, in that such damages are penal

 5 in nature and, consequently, NRA is entitled to the same procedural and

 6
     substantive safeguards afforded to criminal defendants.
 7

 8               12.    Any award of exemplary damages to the plaintiff in this case would
 9 violate the Eighth Amendment to the Constitution of the United States and the

10
     Constitution of the State of Washington in that such damages would constitute
11

12 imposition of an excessive fine.

13               13.    NRA reserves its right to assert all other defenses and to add any
14
     other affirmative defenses as may be revealed by further investigation and
15

16 discovery in this case.

17                                    PRAYER FOR RELIEF
18
                 WHEREFORE, having fully and completely responded to each and every
19

20 allegation and claim in the Complaint, NRA prays that the Plaintiff take nothing,

21
     that the Complaint be dismissed in its entirety with prejudice, that NRA recover
22
     its attorney’s fees and costs for defending this action, and for such other and
23

24 / / /

25
     ///
26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 48


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ        ECF No. 7   filed 06/30/21   PageID.227 Page 49 of 50




 1 further relief as the Court deems just and proper.

 2
                 DATED this 30th day of June, 2021.
 3

 4
                                       By s. Kristin Nealey Meier
 5                                        Kristin Nealey Meier, WSBA #33562
                                          Attorneys for Defendant
 6                                        National Rifle Association of America
                                          RYAN, SWANSON & CLEVELAND, PLLC
 7                                        1201 Third Avenue, Suite 3400
                                          Seattle, Washington 98101-3034
 8                                        Telephone: (206) 464-4224
                                          Facsimile: (206) 583-0359
 9                                        kmeier@ryanlaw.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 49


     4842-6198-0399.3
     Case 2:20-cv-00438-SMJ         ECF No. 7   filed 06/30/21   PageID.228 Page 50 of 50




 1                               CERTIFICATE OF SERVICE
 2
                 I HEREBY CERTIFY, that on the 30th day of June, 2021, I electronically
 3

 4 filed the foregoing with the Clerk of the Court using the CM/ECF system, which

 5 in turn automatically generated a Notice of Electronic Filing (NEF) to all parties

 6
     in the case who are registered users of the CM/ECF system. The NEF for the
 7

 8 foregoing specifically identifies recipients of electronic notice.

 9

10
                                                Angie Henderson, Legal Assistant
11                                              henderson@ryanlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT NATIONAL RIFLE ASSOCIATION OF
     AMERICA'S ANSWER TO COMPLAINT - 50


     4842-6198-0399.3
